Name: Council Regulation (EC) No 1824/2002 of 8 October 2002 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  industrial structures and policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1824Council Regulation (EC) No 1824/2002 of 8 October 2002 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 277 , 15/10/2002 P. 0001 - 0002Council Regulation (EC) No 1824/2002of 8 October 2002amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Council opened, by virtue of Regulation (EC) No 2505/96(1), Community tariff quotas for certain agricultural and industrial products. Community demand for the products in question should be met under the most favourable conditions. Community tariff quotas should therefore be opened at zero rates of duty for appropriate volumes from 1 July 2002, while avoiding any disturbance to the markets for these products.(2) Regulation (EC) No 2505/96 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1The tariff quotas listed in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 2505/96.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall take effect on 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 October 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 1578/2002 (OJ L 236, 4.9.2002, p. 3).ANNEX>TABLE>